Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments, filed July 27, 2022, have been entered. Claims 8-9 and 14-20 have been cancelled. Claims 21-26 have been added. Claims 1-7, 10-14, and 21-26 are currently pending in the application. Claims 10-14 have been withdrawn in response to the restriction requirement, mailed May 19, 2022.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on July 27, 2022 is acknowledged. Claims 10-14 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear if the method step of “activating a reversible fan” in line 1, refers to the same step as the step of “activating a reversible fan” of line 3 of claim 1. For examination purposes, it is assumed the step of claim 4 refers to the same as in claim 1. Examiner recommends the language “activating the reversible fan” for claim 4, line 1. Claims 5-7 are additionally rejected by virtue of their dependence on claim 4.
Claim 7 recites the limitation “wherein the first and third periods of time are between 5 and 300 minutes long and wherein the second period of time is between 5 and 300 seconds long” Claim 5, from which claim 7 depends, also recites  “the second period of time being shorter than the first period of time”. Claim 7 is unclear as, by claiming that all three time periods may be between 5-300 seconds, there are conditions of claim 7 which conflict with the requirements of claim 5 (e.g. if the first time period is 5 seconds, the second time period cannot be shorter than the first period, or if the second time period is 300 seconds, the first time period cannot be longer than 300 seconds).
The terms “extended” and “brief” in claim 22 are relative terms which render the claim indefinite. The terms “extended” and “brief” are not defined by the claim. While the specification does not provide an exemplary range for both the brief and extended periods, the specification provides the same range for both time periods (5-300 second), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as extended and brief, by their ordinary meanings, are antonyms. Where applicant acts as their own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). It is not clear if Applicant intends to claim that the three time periods may all last for the same time (as both brief and extended time periods, as defined in the specification, may last for 5-300 seconds) or if the first and third extended time periods last for a longer time than the second brief time period. As such, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 23-26 are additionally rejected by virtue of their dependence on claim 22. For examination purposes, it is assumed the first and third extended time periods lasts for a longer time than the second brief period.
Claim 23 recites the limitation “wherein the first and second extended periods are between 5 and 300 minutes long and wherein the brief sampling period is between 5 and 300 seconds long.” Claim 22, from which claim 23 depends, recites the limitations of a first and a third extended period and a second brief period, implying that the first and third periods are longer than the second brief period. Claim 23 is unclear as, by claiming that all three time periods may be between 5-300 seconds, there are conditions of claim 23 which conflict with the requirements of claim 22 (e.g. if the first time period is 5 seconds, the second time period cannot be shorter than the first period, or if the second time period is 300 seconds, the first time period cannot be longer than 300 seconds).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawls-Meehan (U.S. Publication No. 2017/0360212).
Regarding claim 1, Rawls-Meehan discloses a method for controlling a microclimate of a mattress 10 (Figure 1), comprising: activating a heating element 140 to heat air (Figure 5A-C and paragraph 0052); activating a reversible fan 120 in a direction to supply the heated air to a top of the mattress 300 (Figure 5A); controlling the reversible fan 120 in an opposite direction to draw an amount of air from the top of the mattress 300 for a predetermined period time (Figure 5B and paragraph 0068, where cooling the mattress via the method of Figure 5B to an ambient temperature lasts for a period of about 4-8 minutes); detecting a temperature of the amount of air drawn from the top of the mattress (via sensor 160, Figure 1 and paragraph 0048); and activating the heating element 140 and the reversible fan 120 again whereby activation of at least one of the heating element and the reversible fan is adjusted based on the temperature detected (paragraph 0048, where “the controller 450 can be programmed to monitor current temperature and adjust the thermal management system 10 settings based on the set point”).
Regarding claim 3, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan further discloses wherein the mattress  10 includes: a top foam layer 300 defining the top of the mattress 10 (Figures 1 and 5A-C and see paragraph 0044, where the foam layer 300 may be a conventional memory foam mattress or includes a plurality of foam springs); and an air insert pad 100 arranged under the top foam layer 300 and configured to permit an airflow rate being higher than an airflow rate of the top foam layer(paragraph 0043, where airflow insert pad 200 is comprised of a spacer fabric that includes an open void volume permitting airflow, and paragraph 0044, where mattress 300, may comprise a memory foam mattress, where an open void permitting air flow would inherently permit more air flow than a conventional memory foam mattress, as the structure of memory foam, would block some airflow, particularly in a closed-cell memory foam but even a mattress comprising open-cell memory foam would obstruct the flow of air to a greater extent than an open void).
Regarding claim 4, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan further discloses wherein activating the reversible fan 120 comprises: activating the reversible fan 120 in the direction to supply the heated air 142 to a top of the mattress for a first period of time to control a microclimate at the top of the mattress 300 (Figure 5A, paragraph 0052, and paragraph 0045, where a programmable timer is included in the controller allowing a user to specify a desired duration for the controller to run).
Regarding claim 21, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan further discloses wherein controlling the reversible fan 120 comprises activating the reversible fan 120 in the opposite direction to draw air from the air insert pad 100 (Figure 5B), wherein detecting the temperature (via sensor 160, Figure 1) comprises detecting the temperature of the air drawn from the air insert pad (Figure 5B, where a sensor 160 mounted on fan 120 would have to detect the temperature of all air drawn out from the mattress when operating in the mode depicted in Figure 5B, including air drawn out from the air insert pad 100), and wherein activating the heating element 140 and the reversible fan 120 again comprises adjusting activation of the fan 120 based on the temperature (paragraph 0048, where “the controller 450 can be programmed to monitor current temperature and adjust the thermal management system 10 settings based on the set point” and can used the temperature sensed via sensor 160 to adjust the thermal management system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Sherman et al. (U.S. Publication No. 2018/0027981), hereinafter referred to as Sherman.
Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan does not disclose detecting a humidity of the air drawn from the top of the mattress, wherein activating the heating element and reversible fan again comprises activating the heating element and the reversible fan again whereby activation of at least one of the heating element and the reversible fan is adjusted based on the detected temperature and the detected humidity.
Sherman teaches detecting a humidity of the air drawn from the top of the mattress (via humidity sensor 962, paragraph 0096, and see paragraph 0045, where Sherman is operated to draw air from the top of the mattress into the lower layers of the mattress), wherein activating the heating element and reversible fan again comprises activating the heating element and the reversible fan again whereby activation of at least one of the heating element and the reversible fan is adjusted based on the detected temperature and the detected humidity (paragraph 0051 and Figures 13-14 which describe the steps of the operational control system).’
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rawls-Meehan to detect a humidity of the air drawn from the top of the mattress, such that activating the heating element and reversible fan again comprises activating the heating element and the reversible fan again whereby activation of at least one of the heating element and the reversible fan is adjusted based on the detected temperature and the detected humidity, as taught by Sherman, because humidity may create an uncomfortable sleeping environment and allowing the control system to monitor and modify operation in response to humidity would allow for the air controller to detect uncomfortable levels of humidity and respond accordingly in order to create a more comfortable sleeping environment (Col. 6, lines 21-32).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Scorcioni (Publication No. 2016/0136385).
Regarding claim 5, Rawls-Meehan discloses the subject matter as discussed above with regard to claims 1 and 4. Rawls-Meehan further discloses wherein controlling the reversible fan 120 in an opposite direction (Figure 5B) comprises: controlling the reversible fan 120 in the opposite direction to draw an amount of air from the top of the mattress for a second period time (Figure 5B and paragraph 0050).
Rawls-Meehan does not disclose the second period of time being shorter than the first period of time.
Scorcioni teaches the second period of time (between begin sleeping time 62 and begin-warming time 63) being shorter than the first period of time (between start time 60 and enter time 61, see paragraph 0122, where the time between when the system is started and when a user enters may always be active during the day and evening so the bed is always prepared to accept a user and paragraph 0179 and Figure 6D, where the pre-enter mode 591 which runs between times 60 and 61 pre-warms a bed for a user, and paragraph 0124 where the cooling period between 62 and 63 runs for between 45 minutes to 180 minutes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rawls-Meehan so the second period of time being shorter than the first period of time, as taught by Scorcioni, because running the heating mode of the bed for an indefinite period of time allows for the sleeping environment to always be prepared to accept a user by keeping the bed at the user’s preferred temperature (paragraph 0122).

Allowable Subject Matter
Claims 6-7 and 22-26 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Regarding claims 6 and 22, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4-5. Rawls-Meehan, as modified, further discloses the method step of claim 6 of supplying air in a manner different than during the first period of time as a function of the detected temperature of the air (see Rawls-Meehan, paragraph 0048, where the controller 450 and sensors 160 form a feedback control loop to monitor current temperature and adjust the thermal management system based on a set temperature). Rawls-Meehan, further discloses the method step of claim 22 of wherein activating the reversible fan 120 in the direction comprises supplying the heated air 142 to the top of the mattress 300 (Figure 5A), and reversing airflow to draw air from the mattress 300 to a temperature sensor 160 (Figure 5B). 
Scorcioni is additionally cited as being of interest for teaching a first extended period 591 to control a microclimate at the top of the mattress (the extended period of time being defined between start time 60 and enter time 61, see paragraph 0122, where the time between when the system is started and when a user enters may always be active during the day and evening so the bed is always prepared to accept a user and paragraph 0179 and Figure 6D, where the pre-enter mode 591 which runs between times 60 and 61 pre-warms a bed for a user, and paragraph 0124 where the cooling period between 62 and 63 runs for between 45 minutes to 180 minutes, see Figure 6D), a second, shorter cooling period (between begin sleeping time 62 and begin-warming time 63, Figure 6D), and supplying air to the mattress again over a second extended period (between begin warming time 63 and wake-up time 64, Figure 6D) as required by the method of claim 22. 
However, neither of Rawls-Meehan nor Scorcioni, either alone or in combination, disclose the step of the fan supplying air in a manner different than during the first period of time as a function of the detected temperature of the air drawn during the second period of time. While Rawls-Meehan does disclose modes in which heated air 142 can be supplied via fans 120 (Figure 5A), a mode where air can be drawn through fans 120 (Figure 5B), and adjusting operation based on feedback from the sensor 160, it does not disclose doing so within particular time periods or provide that the sensor readings are performed within a shorter time period where air is being drawn from the mattress.  
Scorcioni teaches activating the heating element 270 and the reversible fan again 278 for a third period of time 594 whereby air is supplied in a manner different than during the first period of time 591 (paragraphs 0175 and 0179 and Figure 6D). However, in the case of Scorcioni, the climate control system transitions from the second period of time 593 to the third period of time 594 at a particular time 63 in order to aid a user in waking up at a set time 64 by (paragraph 0141). As such, the method of Scorcioni is distinct from the claimed method of supplying air in a manner different than during the first period of time as a function of the detected temperature of the air drawn during the second period of time, as Scorcioni transitions to different modes based on time rather than a detected temperature. There is no disclosure, teaching, or suggestion in the prior art of record that that would provide for the method step of activating the heating element and the reversible fan again for a third period of time, whereby air is supplied in a manner different than during the first period of time as a function of the detected temperature of the air drawn during the second period of time of claim 6 or the method step of controlling the reversible fan in the opposite direction by sampling air temperature at the microclimate over a brief sampling period by reversing airflow to draw air from the mattress to a temperature sensor, and activating the heating element and the reversible fan again by supplying air to the mattress again over a second extended period whereby air is supplied in a manner different than during the first extended period as a function of the air temperature sampled while airflow was reversed of claim 22. Claims 7 and 23-26 are would additionally be allowable by virtue of their dependence on claims 6 and 22 if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De La Haye et al. (U.S. Publication No. 2021/0368994)
Okeya et al. (U.S. Publication No. 2019/0293319)
Bahash et al. (U.S. Publication No. 2005/0278863)
Chapin et al. (U.S. Publication No. 2019/0320808)
Tsern et al. (U.S. Publication No. 2019/0336721)
Alletto, JR. et al. (U.S. Publication No. 2015/0208814)
Jannke (U.S. Patent No. 9,888,782)
Main et al. (U.S. Patent No. 10,314,407)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673